Exhibit 10.6









TRIUMPH GROUP, INC.
NOMINATING AND CORPORATE GOVERNANCE COMMITTEE MEETING
Non-employee Director Compensation Summary
April 25, 2013




Annual Retainer for Non-employee Board Member
Additional Retainer for Committee Chairs
Additional Retainer for Lead Director
Meeting Fees
Telephonic Meeting Fee
Annual Equity Award
 
 
 
 
 
 
$60,000
Audit Comm. Chair: $5,000; Comp. Comm. Chair: $4,000; Other Comm. Chairs;
$3,000.
$5,000
N/A
N/A
Equity grants with a grant date value of approx. $70,000 (one time new member
grant at max of 5,000 shares)





